DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 6 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination an electromagnetic relay comprising: a case; a first fixed contact terminal fixed to the case, the first fixed contact terminal extending outward from an inside of the case and comprising a first fixed contact; a second fixed contact terminal fixed to the case, the second fixed contact terminal extending outward from the inside of the case and comprising a second fixed contact; [[and]] a movable touch piece comprising, on one surface of the movable touch piece, a first movable contact and a second movable contact configured to respectively come into and out of contact with the first fixed contact of the first fixed contact terminal and the second fixed contact of the second fixed contact terminal in a contact-making and breaking direction that is a direction in which the first movable contact and the second movable contact respectively come into or out of contact with the first fixed contact and the second fixed contact, the movable touch piece being disposed in the case and configured to move in the contact-making and breaking direction; and a contact spring disposed away from, farther than the one surface of the movable touch piece, a contact position, the contact spring pushing the movable touch piece toward the contact position in the contact-making and breaking direction, wherein the first fixed contact terminal comprises a facing portion disposed facing another surface of the movable touch piece located on an opposite side of the movable touch piece from the one surface in the contact-making and breaking direction, with a gap provided between the facing portion and the movable touch piece in the contact-making and breaking direction, the facing portion extends in a direction that intersects the contact-making and breaking direction and in which the first movable contact and the second movable contact of the movable touch piece are arranged, [[and]] 39231872Application No. 16/614,142Docket No.: 04473-141001 Reply to Office Action of July 9, 2021 at least part of the facing portion lies over the movable touch piece in plan view in the contact- making and breaking direction, part of the movable touch piece extends through between the contact spring and the facing portion of the first fixed contact terminal in the contact-making and breaking direction in plan view in a direction intersecting the contact-making and breaking direction, and the movable touch piece comprises a current path extending from the first movable contact to the second movable contact through between the contact spring and the facing portion of the first fixed contact terminal.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 14, the prior art of record does not teach nor suggest in the claimed combination an  electromagnetic relay comprising: a case; a first fixed contact terminal fixed to the case, the first fixed contact terminal extending outward from an inside of the case and comprising a first fixed contact; a second fixed contact terminal fixed to the case, the second fixed contact terminal extending outward from the inside of the case and comprising a second fixed contact; a movable touch piece comprising, on one surface of the movable touch piece, a first movable contact and a second movable contact a contact spring disposed on the one surface of the movable touch piece, the contact spring pushing the movable touch piece toward a contact position in the contact-making and breaking direction, wherein the first fixed contact terminal comprises a facing portion disposed facing another surface of the movable touch piece located on an opposite side of the movable touch piece from the one surface in the contact-making and breaking direction, with a gap provided between the facing portion and the movable touch piece in the contact-making and breaking direction, the facing portion extends in a direction that intersects the contact-making and breaking direction and in which the first movable contact and the second movable contact of the movable touch piece are arranged, at least part of the facing portion lies over the movable touch piece in plan view in the contact-making and breaking direction, and the facing portion of the first fixed contact terminal extends, in parallel, facing a center portion of the movable touch piece in the direction in which the first movable contact and the second movable contact are arranged.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 16, the prior art of record does not teach nor suggest in the claimed combination an electromagnetic relay comprising: a case; a first fixed contact terminal fixed to the case, the first fixed contact terminal extending outward from an inside of the a contact spring disposed on an opposite side of the movable shaft from the movable touch piece supported by the movable shaft, the contact spring pushing the movable touch piece toward a contact position with the movable shaft, wherein the first fixed contact terminal comprises a facing portion disposed facing another surface of the movable touch piece located on an opposite side of the movable touch piece from the one surface in the contact-making and breaking direction, with a gap provided between the facing portion and the movable touch piece in the contact-making and breaking direction, the facing portion extends in a direction that intersects the contact-making and breaking direction and in which the first movable contact and the second movable contact of the movable touch piece are arranged, at least part of the facing portion lies over the movable touch piece in plan view in the contact- making and breaking direction, and the facing portion of the first fixed contact terminal extends, in parallel, facing a center portion of the movable touch piece in the direction in which the first movable contact and the second movable contact are arranged.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 10/11/2021, with respect to amended claims 1, 5, 6 and 13 and newly presented claims 14-17 have been fully considered and are persuasive.  The previous rejection(s) of claims 1, 5, 6 and 13 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837